11 A.3d 369 (2011)
205 N.J. 8
In the Matter of Jordan B. LUBER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-148 September Term 2009, 066828
Supreme Court of New Jersey.
February 2, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-178, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), JORDAN B. LUBER of LAFAYETTE HILLS, PENNSYLVANIA, who was admitted to the bar of this State in 1992, and who resigned from the practice of law by Order filed June 29, 2007, should be suspended from the practice of law for a period three years based on respondent's guilty plea in the United States District Court for the Eastern District of Pennsylvania to single counts of mail fraud and health care fraud, in violation of 18 U.S.C.A. § 1341 and 18 U.S.C.A. § 1347, conduct that in New Jersey violates RPC 8.4(b)(commission of a criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (contact involving dishonesty, fraud, deceit or misrepresentation);
And JORDAN B. LUBER having been ordered to show cause why the Court's Order accepting respondent's resignation without prejudice should not be vacated and why respondent should not be disbarred or otherwise disciplined;
And the Court having determined that the period of suspension should be retroactive to June 9, 2008, the date of respondent's sentencing;
And good cause appearing;
It is ORDERED that JORDAN B. LUBER is suspended from the practice of law for a period of three years, effective June 9, 2008, and until the further Order of the Court; and it is further
ORDERED that this suspension has no effect on the June 29, 2007, resignation of respondent from the bar of this State and any readmission to the bar of this State shall be pursuant to Rule 1:24; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.